Citation Nr: 0729454	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-20 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right foot disorder, diagnosed as status post triple 
arthrodesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to January 
1979.

The instant appeal arose from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Nashville, Tennessee, which denied a claim to 
reopen a claim for service connection for a right ankle, or 
right foot  injury.


FINDINGS OF FACT

1.  A February 2001 RO decision denied the veteran's claim to 
reopen a claim for service connection for a right ankle 
injury.

2.  Additional evidence submitted since the February 2001 RO 
decision, including lay statements, the medical opinion of a 
VA orthopedist, and testimony provided at a March 2007 
hearing before the undersigned Veterans Law Judge, was 
related to an unestablished fact necessary to substantiate 
the claim, and raised a reasonable possibility of 
substantiating the claim.  

3.  The veteran's status post triple arthrodesis, right foot, 
is attributable to an injury in service.


CONCLUSIONS OF LAW

1.  The February 2001 RO decision which denied a claim to 
reopen a claim for service connection for a right ankle 
injury is final.  New and material evidence sufficient to 
reopen the veteran's claim has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

2.  The criteria for service connection for status post 
triple arthrodesis of the right foot are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1994, the RO denied a claim for service connection 
for residuals of a fracture of the right foot because service 
medical records were negative for a right foot fracture, the 
veteran's discharge examination showed no foot problems, and 
there was no evidence to establish any residual right foot 
disability.  At that time, service medical records and VA 
treatment records were available for review.  The veteran was 
notified of this decision by letter dated in August 1994.  
The veteran did not appeal this decision within one year of 
being notified and it is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2006).

In February 2001, the RO denied a claim to reopen the claim 
for service connection for a right ankle injury because 
service medical records were negative for a right foot injury 
and there was no evidence to establish any link between a 
current right foot disability and service.  The veteran was 
notified of this decision by letter dated in March 2001.  The 
veteran did not appeal this decision within one year of being 
notified and it is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2006).

In the September 2005 rating decision currently on appeal, 
the RO found new and material evidence had not been 
submitted.  Any failure to fulfill the duty to assist or the 
duty to notify with regard to the claim to reopen is 
nonprejudicial insofar as the claim is reopened herein.

The appellant is seeking to reopen his claim of entitlement 
to service connection for a right foot disorder.  "New" 
evidence is that which has not been previously submitted and 
"material" evidence is that which is related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2006).  

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the February 2001 decision 
included service medical records which showed no significant 
complaint, treatment, or diagnosis referable to the right 
foot.  However, a service medical record dated in October 
1976 noted that the veteran reported to sick by after falling 
while walking on a mountain and complaining of left ankle 
pain (emphasis added).  Physical examination revealed severe 
swelling and pain on palpitation with limited range of 
motion.  An X-ray revealed no fracture, and he was prescribed 
ice, rest, and light duty.  Post-service medical evidence 
included diagnoses of right foot post-traumatic 
osteoarthritis, and the veteran underwent a triple 
arthrodesis in 2002.  

The present claim for benefits was initiated in April 2005.  
Evidence which has been received since the time of the 
February 2001 RO denial includes written statements prepared 
by the veteran and his representative contending that the 
service medical records contained a clerical error in that 
the October 1976 reference to the left ankle should properly 
read "right ankle".  Additional evidence also includes a 
written statement signed by the veteran's parents who 
reported that the veteran returned home from boot camp in the 
fall of 1976 "with his right foot and leg black and blue 
almost to his knee", and a transcript of hearing testimony 
provided in March 2007 wherein the veteran reiterated his 
contentions.  The new evidence also includes a March 2005 
medical opinion from the veteran's treating VA orthopedist 
which states that a clerical error was made in the veteran's 
1976 service medical record where it reports an injury to his 
left, not his right, foot.  Further, the orthopedist reported 
that the veteran's problems have always been with his right 
foot and that they eventually resulted in right foot fusion.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when it last adjudicated the veteran's claim in 
February 2001.  The "new" evidence is also "material," 
inasmuch as it includes a medical opinion and competent lay 
statements which state that the veteran's right, not left, 
ankle was injured in service, and also addresses the 
relationship between his current right foot problems and an 
injury to the right foot in service.  New and material 
evidence having been submitted, the veteran is entitled to 
have his low back claim considered de novo.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2006).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran asserts that his current status post triple 
arthrodesis of the right foot is a result of a right ankle 
injury in service when he fell while hiking down a mountain.  
The veteran is competent to state that he felt pain in his 
right foot, not his left, in service.  Likewise, his parents 
are competent to state that they observed that it was his 
right foot and leg that was bruised when he visited after 
boot camp, not his left.  The positive evidence, detailed 
above, includes the opinion of a VA orthopedist that the 
veteran's in-service right foot injury led to his current 
status post triple arthrodesis.  In addition, a 2000 VA 
examination and medical opinion concluded that the veteran 
had an old fifth metatarsal fracture and likely there was an 
additional "missed fracture" of the foot caused at the time 
of his in-service injury in 1976.  This missed fracture 
caused his right foot to heal "in a mal-united formation" 
which led to "significantly altered weight bearing" and a 
"forefoot varus deformity."  Surgery was recommended to 
treat the problem, and a triple arthrodesis was performed in 
2002.  The negative evidence is that the service medical 
record refers to the left foot, not the right.
 
The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's right foot, not his 
left, was injured in service.  He has repeatedly asserted 
that the 1976 in-service injury was to the right foot, and 
his parents have corroborated the account.  Even the medical 
opinions indicate that there was necessarily an old trauma to 
the right foot which caused the significant disability found 
at the time of the 2000 VA examination.  Applying the benefit 
of the doubt rule, the Board concludes that the veteran's 
right foot was injured in service and led to his current 
right foot problems, status post triple arthrodesis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 (1990).  
Accordingly, service connection is warranted for that 
disorder.

As service connection for right foot disorder is warranted, 
compliance with the duty to assist or the duty to notify is 
unnecessary.  


ORDER

Service connection for residuals of a right foot injury, 
status post triple arthrodesis, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


